DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed July 23, 2021, October 18, 2021, February 15, 2022 and July 26, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-18 and 20 of U.S. Patent No. 10,419,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed towards related subject matter from patented ‘403 claims in that the claims of the ‘403 patent contain all the limitations of the instant application. The ‘403 patented claims are directed towards a system for a transponder allowing for privacy in the allocation of resources on the payload through in-band commanding. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one statutory class of invention for another which would not affect the outcome of the claimed invention. Claims 1-18 and 20 of the instant application therefore are not patentably distinct from the earlier filed ‘403 application claims, and as such, is unpatentable for obvious-type double patenting.

US patent application – 17/227,147
1. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the vehicle, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of a host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter, the encrypted hosted telemetry to the HOC via the host SOC.

2. The method of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
3. The method of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to- digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
4. The method of claim 1, wherein the vehicle is an airborne vehicle.
5. The method of claim 4, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
6. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a vehicle via a host spacecraft operations center (SOC), encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by a payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from the host SOC, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter via the host SOC, the encrypted hosted telemetry to the HOC.


7. The method of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
8. The method of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
9. The method of claim 6, wherein the vehicle is an airborne vehicle.
10. The method of claim 9, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
11. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter via the host SOC, the encrypted hosted telemetry to the HOC.

12. The method of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
13. The method of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
14. The method of claim 11, wherein the vehicle is an airborne vehicle.
15. The method of claim 14, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
16. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; transmitting, by a telemetry transmitter, the encrypted telemetry to the host SOC; and transmitting, by the telemetry transmitter via the host SOC, the encrypted telemetry to the HOC.




17. The method of claim 16, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
18. The method of claim 16, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.

20. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by the payload antenna via the host receiving antenna, the encrypted host telemetry to the host SOC; and transmitting, by the payload antenna via the hosted receiving antenna, the encrypted hosted telemetry to the HOC.
US patent 10,419,403
1. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a host spacecraft operations center (SOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the host SOC to transmit the encrypted hosted commands to a vehicle; the host SOC to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to a payload antenna on the vehicle; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or a hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; a host telemetry transmitter to transmit the encrypted host telemetry to the host SOC; a hosted telemetry transmitter to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.
2. The system of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
3. The system of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
4. The system of claim 1, wherein the vehicle is an airborne vehicle.
5. The system of claim 4, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
6. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a host spacecraft operations center (SOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the host SOC to transmit encrypted host commands and the encrypted hosted commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands and the encrypted hosted commands to a payload antenna on the vehicle; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or a hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; a host telemetry transmitter to transmit the encrypted host telemetry to the host SOC; a hosted telemetry transmitter to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.
7. The system of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
8. The system of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
9. The system of claim 6, wherein the vehicle is an airborne vehicle.
10. The system of claim 9, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
11. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a host spacecraft operations center (SOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the host SOC to transmit the encrypted hosted commands to a host receiving antenna; the host receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; the host SOC to transmit encrypted host commands to the vehicle, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of a host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; a host telemetry transmitter to transmit the encrypted host telemetry to the host SOC; a hosted telemetry transmitter to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.
12. The system of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
13. The system of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
14. The system of claim 11, wherein the vehicle is an airborne vehicle.
15. The system of claim 14, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
18. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a host spacecraft operations center (SOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the host SOC to transmit the encrypted hosted commands to a host receiving antenna; the host receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; the host SOC to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to the payload antenna; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; the payload antenna to transmit the encrypted telemetry to the host receiving antenna; the host receiving antenna to transmit the encrypted telemetry to the host SOC; and the host SOC to transmit the encrypted telemetry to the HOC.
19. The system of claim 18, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
20. The system of claim 18, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.

17. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a host spacecraft operations center (SOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the host SOC to transmit the encrypted hosted commands to a host receiving antenna; the host receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; the host SOC to transmit the encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to the payload antenna; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; the payload antenna to transmit the encrypted host telemetry to the host receiving antenna; the host receiving antenna to transmit the encrypted host telemetry to the host SOC; the payload antenna to transmit the encrypted hosted telemetry to the host receiving antenna; the host receiving antenna to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,388,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed towards related subject matter from patented ‘150 claims in that the claims of the ‘150 patent contain all the limitations of the instant application. The ‘150 patented claims are directed towards a system for a transponder allowing for privacy in the allocation of resources on the payload through in-band commanding. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one statutory class of invention for another which would not affect the outcome of the claimed invention. Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed ‘150 application claims, and as such, is unpatentable for obvious-type double patenting.


US patent application – 17/227,147
1. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the vehicle, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of a host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter, the encrypted hosted telemetry to the HOC via the host SOC.
2. The method of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
3. The method of claim 1, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to- digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
4. The method of claim 1, wherein the vehicle is an airborne vehicle.
5. The method of claim 4, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
6. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a vehicle via a host spacecraft operations center (SOC), encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by a payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from the host SOC, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter via the host SOC, the encrypted hosted telemetry to the HOC.


7. The method of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
8. The method of claim 6, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
9. The method of claim 6, wherein the vehicle is an airborne vehicle.
10. The method of claim 9, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
11. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter, the encrypted host telemetry to the host SOC; and transmitting, by a hosted telemetry transmitter via the host SOC, the encrypted hosted telemetry to the HOC.
12. The method of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
13. The method of claim 11, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
14. The method of claim 11, wherein the vehicle is an airborne vehicle.
15. The method of claim 14, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
16. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; transmitting, by a telemetry transmitter, the encrypted telemetry to the host SOC; and transmitting, by the telemetry transmitter via the host SOC, the encrypted telemetry to the HOC.










17. The method of claim 16, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
18. The method of claim 16, wherein the reconfiguring of the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands comprises reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
19. The method of claim 16, wherein the vehicle is an airborne vehicle.
20. A method for a virtual transponder utilizing inband commanding, the method comprising: receiving, by a payload antenna on a vehicle via a hosted receiving antenna, encrypted hosted commands transmitted from a hosted payload (HOP) operation center (HOC), wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; receiving, by the payload antenna on the vehicle via a host receiving antenna, encrypted host commands transmitted from a host spacecraft operations center (SOC), wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; decrypting, by a first communication security module, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by the payload antenna via the host receiving antenna, the encrypted host telemetry to the host SOC; and transmitting, by the payload antenna via the hosted receiving antenna, the encrypted hosted telemetry to the HOC.
US patent – 11,388,150
1. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a hosted receiving antenna, wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the hosted receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; a host spacecraft operations center (SOC) to transmit encrypted host commands to the vehicle, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of a host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; a host telemetry transmitter to transmit the encrypted host telemetry to the host SOC; a hosted telemetry transmitter to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.

2. The system of claim 1, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
3. The system of claim 1, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
4. The system of claim 1, wherein the vehicle is an airborne vehicle.
5. The system of claim 4, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
6. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a hosted receiving antenna, wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the hosted receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; a host spacecraft operations center (SOC) to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to a payload antenna on the vehicle; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; a host telemetry transmitter to transmit the encrypted host telemetry to the host SOC; a hosted telemetry transmitter to transmit the encrypted hosted telemetry to the host SOC; and the host SOC to transmit the encrypted hosted telemetry to the HOC.
7. The system of claim 6, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
8. The system of claim 6, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
9. The system of claim 6, wherein the vehicle is an airborne vehicle.
10. The system of claim 9, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
11. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a hosted receiving antenna, wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the hosted receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; a host spacecraft operations center (SOC) to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to the payload antenna on the vehicle; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by the payload antenna, payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; a telemetry transmitter to transmit the encrypted telemetry to the host SOC; and the host SOC to transmit the encrypted telemetry to the HOC.






12. The system of claim 11, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
13. The system of claim 11, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
14. The system of claim 11, wherein the vehicle is an airborne vehicle.
15. The system of claim 14, wherein the airborne vehicle is one of a satellite, aircraft, unmanned aerial vehicle (UAV), or space plane.
16. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a hosted receiving antenna, wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the hosted receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; a host spacecraft operations center (SOC) to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to the payload antenna; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted host telemetry utilizing the first COMSEC variety to generate encrypted host telemetry; the second communication security module to encrypt unencrypted hosted telemetry utilizing the second COMSEC variety to generate encrypted hosted telemetry; the payload antenna to transmit the encrypted host telemetry to the host receiving antenna; the host receiving antenna to transmit the encrypted host telemetry to the host SOC; the payload antenna to transmit the encrypted hosted telemetry to the hosted receiving antenna; and the hosted receiving antenna to transmit the encrypted hosted telemetry to the HOC.
17. The system of claim 16, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
18. The system of claim 16, wherein the payload is reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands by reconfiguring at least one of: at least one antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix.
19. The system of claim 16, wherein the vehicle is an airborne vehicle.
20. A system for a virtual transponder utilizing inband commanding, the system comprising: a hosted payload (HoP) operation center (HOC) to transmit encrypted hosted commands to a hosted receiving antenna, wherein the encrypted hosted commands are encrypted utilizing a second communication security (COMSEC) variety; the hosted receiving antenna to transmit the encrypted hosted commands to a payload antenna on a vehicle; a host spacecraft operations center (SOC) to transmit encrypted host commands to a host receiving antenna, wherein the encrypted host commands are encrypted utilizing a first COMSEC variety; the host receiving antenna to transmit the encrypted host commands to the payload antenna; a first communication security module to decrypt the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; a second communication security module to decrypt the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; a payload on the vehicle reconfigured according to at least one of the unencrypted host commands or the unencrypted hosted commands; the payload antenna to transmit payload data to at least one of the host receiving antenna or the hosted receiving antenna; the first communication security module to encrypt unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; the payload antenna to transmit the encrypted telemetry to the host receiving antenna; the host receiving antenna to transmit the encrypted telemetry to the host SOC; the payload antenna to transmit the encrypted telemetry to the hosted receiving antenna; and the hosted receiving antenna to transmit the encrypted telemetry to the HOC.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437